 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
       CAVE MAN KITCHENS INC.,
 7
                            Plaintiff,
 8                                                    C18-1274 TSZ
           v.
 9                                                    MINUTE ORDER
       CAVEMAN FOODS, LLC,
10
                            Defendant.
11
          The following Minute Order is made by direction of the Court, the Honorable
12
     Thomas S. Zilly, United States District Judge:
13        (1)     Diana D. Breaux and the firm of Foster Garvey PC having appeared as
   local counsel for defendant Caveman Foods, LLC, see Notice of Appearance (docket
14 no. 41), Michael E. Kipling and the firm of Walter Kipling PLLC are GRANTED leave
   to withdraw as local counsel for defendant, effective immediately, pursuant to the
15 stipulation of the parties, docket no. 38. Meredith L. Williams, Michael D. Adams, and
   Seth M. Jessee, of the firm of Rutan & Tucker, remain counsel of record (pro hac vice)
16 for defendant.

17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 8th day of November, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
